Citation Nr: 1007953	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease, status post coronary artery bypass 
graft surgery.  

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, with erectile dysfunction, diabetic 
retinopathy, and hypertension.  

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.  

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.  

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 2009, the Veteran testified via video 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4).

At the December 2009 hearing, the Veteran reported private 
medical treatment, particularly with Dr. McGhee.  While some 
of the records are associated with the file through October 
2007, he indicated that he had had testing, including a 
metabolic equivalent test, and treatment since that time.  
Therefore, an attempt should be made to associate current 
private medical evidence with the record.

Next, the Veteran also testified that his service-connected 
disabilities had worsened since his most recent examination 
in October 2007.  Specifically, he reported chronic pain in 
the lower extremities, especially with use, and had lost 
significant grip strength and coordination in the upper 
extremities.  Thus, remand for more current examination(s) is 
necessary.  Further, an attempt should be made to associated 
more recent VA medical records with the claims file.  

Next, the Board notes that the Veteran has been awarded 
service connection, and a single compensable schedular 
rating, for diabetes mellitus with erectile dysfunction, 
diabetic retinopathy, and hypertension.  He has also been 
granted a special monthly compensation for the loss of use of 
a creative organ.  As he reported that he required medication 
for control of his hypertension, the RO should consider 
whether a separate compensable rating is warranted for this 
recognized complication of his diabetes.

Finally, the Veteran has perfected an appeal of the RO's 
denial of a TDIU.  However, because this issue is 
inextricably intertwined with his increased rating claims 
being remanded herein, it will be deferred pending resolution 
of the other issues on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
medical facility in Gainesville, Florida, 
for the period from April 2008 to the 
present.

2.  Contact the Veteran and request the 
names and addresses of all private 
medical care providers, to include Dr. J. 
R. McGhee, who have treated him for any 
of the disabilities on appeal.  After 
securing the requested information and 
necessary authorizations, the RO should 
obtain these records.  If no such records 
are currently available, that fact must 
be noted for the record.  In the 
alternative, the claimant may obtain and 
submit such evidence on his own behalf.  

3.  The Veteran should be afforded 
examination(s) to evaluate his 
disabilities on appeal.  The claims 
folder should be made available to the 
examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should so state for the 
record.  

The examiner(s) is/are asked to evaluate 
the Veteran's disabilities and discuss 
any impairment resulting therein.  All 
necessary diagnostic tests, as determined 
by the examiner(s), should be completed 
and all pertinent symptomatology and 
findings should be reported in detail.  

The examiner(s) is/are also asked to 
address any impact the Veteran's service-
connected disabilities have on his 
ability to obtain and maintain gainful 
employment.  

4.  After undertaking any additional 
development deemed appropriate, and 
giving the Veteran a full opportunity 
to supplement the record, adjudicate 
the pending claims in light of any 
additional evidence added to the 
record.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

